DETAILED ACTION
Election/Restrictions
The restriction requirement filed on 1/7/2022 has been withdrawn due to the claim amendments.  Note: claim 1 contains at least two alternative inventions.  One invention comprising the following limitation has been elected for examination on its merits: “the apparatus having a first deployed position in which each fastening device is at the distal end and each second movable support element extends at an angle from the first fixed support element to which each second movable support element is coupled, and having a storage position in which each fastening device is at the proximal end”. 
The other invention comprising the following limitation has not been examined on its merits: “the apparatus . . .  having a second deployed position in which each fastening device is at the proximal end and each second movable support element extends at an angle from the first fixed support element to which each second movable support element is coupled and having a storage position in which each fastening devices is at the distal end”.
Going forward, only claims directed to the elected invention will be examined. See MPEP 818.02(a).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US 5467692 A) in view of Foy (US 6896322 B1).
Regarding claim 1, Perez discloses a portable-device support apparatus, comprising: 
a surface element (22, Fig. 2) configured to support placement of a cooking pot (14, Fig. 1); and 
a plurality of first fixed support elements (24, Fig. 1) directly coupled to the surface element, each first fixed support element having an end proximal to the surface element and an end distal from the surface element.

Perez fails to disclose:
a plurality of second movable support elements; and a plurality of fastening devices, each second movable support element being coupled to a respective first fixed support element by a respective one of the fastening devices, wherein: each fastening device is configured to translate back and forth along a respective one of the first fixed support elements between the proximal and distal ends, and 
the apparatus having a first deployed position in which each fastening device is at the distal end and each second movable support element extends at an angle from the first fixed support element to which each second movable support element is coupled, and having a storage position in which each fastening device is at the proximal end, or having a second deployed position in which each fastening device is at the proximal end and each second movable support element extends at an angle from the first fixed support element to which each second movable support element is coupled and having a storage position in which each fastening devices is at the distal end.

Foy teaches a folding chair, comprising: 
a plurality of second movable support elements (17+18, Fig. 2); and 
a plurality of fastening devices (48, Fig. 2), each second movable support element being coupled to a respective first fixed support element (37+38, Fig. 1) by a respective one of the fastening devices, wherein: 
each fastening device is configured to translate (via slots 49+ 50, see Fig. 2) back and forth along a respective one of the first fixed support elements between the proximal (top end) and distal ends (bottom end), and the apparatus having a first deployed position in which each fastening device is at the distal end and each second movable support element extends at an angle from the first fixed support element to which each second movable support element is coupled (Fig. 2), and having a storage position in which each fastening device is at the proximal end (Fig. 3).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Perez to include a plurality of second movable support elements; and a plurality of fastening devices, each second movable support element being coupled to a respective first fixed support element by a respective one of the fastening devices, wherein: each fastening device is configured to translate back and forth along a respective one of the first fixed support elements between the proximal and distal ends, and the apparatus having a first deployed position in which each fastening device is at the distal end and each second movable support element extends at an angle from the first fixed support element to which each second movable support element is coupled, and having a storage position in which each fastening device is at the proximal end.  The motivation to combine is so that the legs can be extended outwardly for improved stability during a deployed configuration, and retracted for a transport/stowed configuration.  

Regarding claim 3, modified Perez discloses wherein, in the storage position, each second movable support element is disposed at least partially within a respective first fixed support element (see Fig. 1 of Foy).  
Regarding claim 4, modified Perez discloses wherein the translational movement of each fastening device is at least partially rectilinear (see Foy).  
Regarding claim 5, Perez discloses a port configured to receive combustible fuel (see Fig. 1 showing a port for the gas line 32).  
Regarding claim 6, Perez discloses wherein the surface element is fluidly coupled to the port and configured (i.e., capable) to combust the fuel received by the port (if it is hot enough, then it can combust the fuel).
Regarding claim 11, Perez discloses (see Foy) wherein each of the first fixed support elements has a slot portion formed therein, wherein each of the fastening devices is positioned within a respective slot portion, and wherein each fastening device translates back and forth within the respective slot portion.  
Regarding claim 12, Perez discloses (see Foy) a plurality of pivots (83, Fig. 1), each pivot configured to stabilize and constrain a position of a respective one of the second movable support elements when the apparatus is in the deployed position.  It is not clear if the pivots are rivets.  However, the Examiner is taking Official Notice that it is well known and common knowledge to use rivets as pivot joints.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US 5467692 A) in view of Foy (US 6896322 B1), as applied to claim 1, and further in view of Berkowitz (US 5638761 A).
Regarding claim 2, Perez fails to disclose wherein, in the storage position, each first fixed support element is disposed at least partially within a respective second movable support element.  
However, Berkowitz teaches a folding table, wherein, in the storage position, each first fixed support element (23) is disposed at least partially within a respective second movable support element (21a+22).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Perez wherein, in the storage position, each first fixed support element is disposed at least partially within a respective second movable support element.  The motivation to combine is to reduce the number of fixed support elements (from 2 to 1) needed to guide the movable support elements.  The result is reduction in the number of parts.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762